65 N.Y.2d 681 (1985)
New York Telephone Company et al., Appellants, et al., Plaintiff,
v.
City of New York et al., Respondents. (And a Third-Party Action).
Court of Appeals of the State of New York.
Argued April 29, 1985.
Decided May 30, 1985.
Saul Scheier and Kevin M. Walsh for New York Telephone Company, appellant.
Cynthia Boyer Okrent for Brooklyn Union Gas Company, appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Trudi Mara Schleifer and Francis F. Caputo of counsel), for City of New York, respondent.
Donald J. Carbone for Frank Mascali Construction Corp. and others, respondents, precluded.
Jack Babchick for Andrews and Clark, respondent, precluded.
Howard J. McGratty for Mason & Hanger-Silas Mason Co., Inc., respondent, precluded.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER. Taking no part: Judge TITONE.
Order affirmed, with costs, for reasons stated in the opinion by Justice James F. Niehoff at the Appellate Division (95 AD2d 282). Question certified answered in the affirmative.